DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 14 September 2022.

Regarding Previous Rejection Under 35 USC § 112
	Previous rejection of claims 4-6 and 16-17 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-12] with respect to rejection of claims 1, 10, 19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 8-10, Applicants argues that Leboeuf099 fails to teach “positioned on a headphone section of the earbud”.
Newly found reference Leboeuf837 discloses an earbud device 100, Fig. 2, where different sensors are placeable at position 132 [Paragraph 101]. The listing of possible sensors to be placed on region 132 comprises humidity sensors [Paragraphs 27, 86]. Hence, a person having ordinary skills in the art would recognize that the earbud in Leboeuf099 would position second humidity sensor at position 132 in Leboeuf837.

Also, on page 9, Applicants argue that Leboeuf099 fails to teach “wearable device for predicting heat stroke”.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation wearable device for predicting heat stroke is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claims 10 and 19, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 4, 10-11, 16, 19 have been amended. Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (hereinafter LeBoeuf099) (US Patent Application Publication No. 2010/0217099) in view of Yang (US Patent Application Publication No. 2020/0090636) and further in view of Shiraki et al. (US Patent Application Publication No. 2007/0110124) and Leboeuf et al. (hereinafter LeBoeuf837) (US Patent Application Publication No. 2015/0131837).

Regarding claim 1, LeBoeuf099 teaches a wearable device for predicting heat stroke of a subject (Figs. 1-2, 4 [Paragraph 143]), the wearable device comprising:
an earbud (earbud 40 in Fig. 4) [
an infrared (IR) temperature sensor for measuring core body temperature of the subject (IR sensors which determine core temperature of the subject [Paragraphs 10, 154]), [
a first humidity sensor positioned within a sweat flow path within the earbud (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]);
a second humidity sensor positioned [(it is also sensed humidity in a different place other than inside the ear [Paragraph 6]); and
a sodium ion (Nay) concentration sensor for measuring hydration levels of the subject (hydration levels of the patient are measured inside and outside the ears [Paragraphs 76, 146, 147]).
However, LeBoeuf099 does not explicitly mention:
a) 
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor;
c) [.
Yang teaches, in a similar field of endeavor of medical systems, the following:
a) (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration. Hence, the earbud in LeBoeuf099 is also covered as in Yang [Paragraphs 32, 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by LeBoeuf099) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) for the purpose of properly determining parameters of the subject (Yang – Paragraph 4).
But, the combination of LeBoeuf099and Yang does not explicitly mention:
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor;
c) [.
Shiraki teaches, in a similar field of endeavor of medical systems, the following:
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor (in the disclosed system, a temperature sensor is covered with waterproof film to avoid water drops. Hence, the IR temperature in LeBoeuf099 is being covered as in Shiraki [Paragraph 5]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by LeBoeuf099) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) by covering the IR temperature sensor (as taught by Shiraki) for the purpose of controlling the temperature of the subject (Shiraki – Paragraph 2).
But, the combination of Leboeuf099, Yang, and Shiraki does not explicitly mention:
c) [.
LeBoeuf837 teaches, in a similar field of endeavor of medical systems, the following:
c) [(Leboeuf837 discloses an earbud device 100, Fig. 2, where different sensors are placeable at position 132 [Paragraph 101]. The listing of possible sensors to be placed on region 132 comprises humidity sensors [Paragraphs 27, 86]. Hence, a person having ordinary skills in the art would recognize that the earbud in Leboeuf099 would position second humidity sensor at position 132 in Leboeuf837).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by LeBoeuf099) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) by covering the IR temperature sensor (as taught by Shiraki) by positioning second humidity sensor of headphone section (as taught by Leboeuf837) for the purpose of enhancing healthcare quality (Leboeuf837 – Paragraph 4).

Regarding claim 2, LeBoeuf099 further teaches the wearable device of claim 1, wherein a gap is formed between the earbud and an outer rim of the IR temperature sensor (sweat is analyzed for the subject wearing the earbud [Paragraph 176], where a differential in humidity between inside and outside measurements are considered [Paragraph 17]. Hence, a person having ordinary skills in the art would recognize that sweat is also flowing through the ear path).

Regarding claim 3, LeBoeuf099 further teaches the wearable device of claim 2, wherein the gap defines the sweat flow path within the earbud (sweat is analyzed for the subject wearing the earbud [Paragraph 176], where a differential in humidity between inside and outside measurements are considered [Paragraph 17]. Hence, a person having ordinary skills in the art would recognize that sweat is also flowing through the ear path).

Regarding claim 4, LeBoeuf099 further teaches the wearable device of claim 3, wherein the second humidity sensor is placed on a sweat flow path to ambient (since a differential in humidity is determined between inside and outside environment, the second humidity sensor is then placed in a path to ambient [Paragraph 17]).

Regarding claim 5, LeBoeuf099 further teaches the wearable device of claim 4, wherein the sweat flow path to ambient is defined by an opening formed on an earphone (sweat is analyzed for the subject wearing the earbud [Paragraph 176], where a differential in humidity between inside and outside measurements are considered [Paragraph 17]. Hence, a person having ordinary skills in the art would recognize that openings on the earbud are established).

Regarding claim 6, Yang further teaches the wearable device of claim 5, wherein the opening is covered by another waterproof moisture permeable membrane (for the disclosed earbud, several waterproof moisture permeable membranes 132, 114A and  112A. Hence, the permeable membranes are also placed in different locations [Paragraph 32]).

Regarding claim 7, LeBoeuf099 further teaches the wearable device of claim 1, wherein the first and second humidity sensors measure differential humidity between an ear canal of the subject and ambient (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]. It is also sensed humidity in a different place other than inside the ear [Paragraph 6]. Additionally, differential humidity is determined from the inside and outside the subject [Paragraph 17]).

Regarding claim 8, Shiraki further teaches the wearable device of claim 1, wherein the waterproof IR transmittable film is attached directly to an outer rim of the IR temperature sensor (since water drops are being prevented, a person having ordinary skills in the art would recognize that the film is also attached outside the sensor [Paragraph 5]).

Regarding claim 9, Yang further teaches the wearable device of claim 1, wherein the waterproof moisture permeable membrane is directly attached to both an outer rim of the IR temperature sensor and a front surface of the earbud (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration [Paragraphs 32, 40]. Hence, the permeable membrane is also placed in a predetermined position by a designer of the device [MPEP 2144.04-VI-C]).

Regarding claim 19, LeBoeuf099 teaches a method for predicting heat stroke of a subject (Figs. 1-2, 4 [Paragraph 143]), the method comprising:
[(earbud 40 in Fig. 4) [
measuring, by an infrared (IR) temperature sensor, core body temperature of the subject (IR sensors which determine core temperature of the subject [Paragraphs 10, 154]), [
positioning a first humidity sensor within a sweat flow path within the earbud (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]);
placing a second humidity sensor [(it is also sensed humidity in a different place other than inside the ear [Paragraph 6]); and
measuring, by a sodium ion (Na+) concentration sensor, hydration levels of the subject (hydration levels of the patient are measured inside and outside the ears [Paragraphs 76, 146, 147]).
However, LeBoeuf099 does not explicitly mention:
a) covering an earbud with a waterproof moisture permeable membrane that allows for moisture penetration;
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor;
c) [.
Yang teaches, in a similar field of endeavor of medical systems, the following:
a) covering an earbud with a waterproof moisture permeable membrane that allows for moisture penetration (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration. Hence, the earbud in LeBoeuf099 is also covered as in Yang [Paragraphs 32, 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by LeBoeuf099) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) for the purpose of properly determining parameters of the subject (Yang – Paragraph 4).
But, the combination of LeBoeuf099 and Yang does not explicitly mention:
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor;
c) [.
Shiraki teaches, in a similar field of endeavor of medical systems, the following:
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor (in the disclosed system, a temperature sensor is covered with waterproof film to avoid water drops. Hence, the IR temperature in LeBoeuf099 is being covered as in Shiraki [Paragraph 5]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Leboeuf099) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) by covering the IR temperature sensor (as taught by Shiraki) for the purpose of controlling the temperature of the subject (Shiraki – Paragraph 2).
But, the combination of Leboeuf099, Yang, and Shiraki does not explicitly mention:
c) [.
LeBoeuf837 teaches, in a similar field of endeavor of medical systems, the following:
c) [(Leboeuf837 discloses an earbud device 100, Fig. 2, where different sensors are placeable at position 132 [Paragraph 101]. The listing of possible sensors to be placed on region 132 comprises humidity sensors [Paragraphs 27, 86]. Hence, a person having ordinary skills in the art would recognize that the earbud in Leboeuf099 would position second humidity sensor at position 132 in Leboeuf837).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Leboeuf099) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) by covering the IR temperature sensor (as taught by Shiraki) by positioning second humidity sensor of headphone section (as taught by Leboeuf837) for the purpose of enhancing healthcare quality (Leboeuf837 – Paragraph 4).

Regarding claim 20, LeBoeuf099 further teaches the method of claim 19, wherein the first and second humidity sensors measure differential humidity between an ear canal of the subject and ambient (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]. It is also sensed humidity in a different place other than inside the ear [Paragraph 6]. Additionally, differential humidity is determined from the inside and outside the subject [Paragraph 17]).

Claims 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (hereinafter LeBoeuf099) (US Patent Application Publication No. 2010/0217099) in view of Yang (US Patent Application Publication No. 2020/0090636) and further in view of Leboeuf et al. (hereinafter LeBoeuf837) (US Patent Application Publication No. 2015/0131837).

Regarding claim 10, LeBoeuf099 teaches a wearable device for predicting heat stroke of a subject (Figs. 1-2, 4 [Paragraph 143]), the wearable device comprising:
a pair of earbuds (earbuds 40 in Fig. 4 [Paragraph 46]) [
an infrared (IR) temperature sensor for measuring core body temperature of the subject (IR sensors which determine core temperature of the subject [Paragraphs 10, 154]);
a pair of humidity sensors for measuring differential humidity between an ear canal of the subject and ambient (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]. It is also sensed humidity in a different place other than inside the ear [Paragraph 6]. Additionally, differential humidity is determined from the inside and outside the subject [Paragraph 17]), [
a sodium ion (Na+) concentration sensor for measuring hydration levels of the subject (hydration levels of the patient are measured inside and outside the ears [Paragraphs 76, 146, 147]).
However, LeBoeuf099 does not explicitly mention:
a) coated with a polymer absorbing membrane;
b) one humidity sensor of the pair of humidity sensors positioned on a headphone section of the pair of earbuds.
Yang teaches, in a similar field of endeavor of medical systems, the following:
coated with a polymer absorbing membrane (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration. Hence, the earbud in LeBoeuf099 is also covered as in Yang [Paragraphs 32, 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by LeBoeuf099) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) for the purpose of properly determining parameters of the subject (Yang – Paragraph 4).
However, the combination of Leboeuf099 and Yang does not explicitly mention:
c) one humidity sensor of the pair of humidity sensors positioned on a headphone section of the pair of earbuds.
LeBoeuf837 teaches, in a similar field of endeavor of medical systems, the following:
c) one humidity sensor of the pair of humidity sensors positioned on a headphone section of the pair of earbuds (Leboeuf837 discloses an earbud device 100, Fig. 2, where different sensors are placeable at position 132 [Paragraph 101]. The listing of possible sensors to be placed on region 132 comprises humidity sensors [Paragraphs 27, 86]. Hence, a person having ordinary skills in the art would recognize that the earbud in Leboeuf099 would position second humidity sensor at position 132 in Leboeuf837).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by LeBoeuf099) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) by positioning second humidity sensor of headphone section (as taught by Leboeuf837) for the purpose of enhancing healthcare quality (Leboeuf837 – Paragraph 4).

Regarding claim 11, Yang further teaches the wearable device of claim 10, wherein earbud tips and headphone portions of the pair of earbuds are coated with the polymer absorbing membrane (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration. Hence, the person having ordinary skills in the art would recognize that portions of earbuds and headphones are also covered by the membrane [Paragraphs 32, 40]).

Regarding claim 13, LeBoeuf099 further teaches the wearable device of claim 10, wherein the wearable device further includes an accelerometer and a gyroscope to predict movements of the subject ([Paragraph 153]).

Regarding claim 14, LeBoeuf099 further teaches the wearable device of claim 10, wherein one earbud of the pair of earbuds includes at least a microphone and a voice pick-up (VPU) device (microphones and other modules are comprised within the earbud, thus also comprising modules for voice recognition as a VPU device [Paragraphs 18, 76]).

Regarding claim 15, LeBoeuf099 further teaches the wearable device of claim 14, wherein sound analysis is performed on the microphone and the VPU device to analyze coughing and breathing states of the subject ([Paragraphs 5, 11]).

Regarding claim 16, LeBoeuf099 further teaches the wearable device of claim 10, wherein another earbud of the pair of earbuds includes a photoplethysmogram (PPG) sensor to determine pulse waves ([Paragraph 10]), a heart rate sensor to assess stress levels ([Paragraph 5]), and an electrocardiogram (ECG) sensor to measure electrical potential differences between ears of the subject ([Paragraphs 10, 142]).

Regarding claim 17, LeBoeuf099 further teaches the wearable device of claim 16, wherein measurements from the PPG sensor and the ECG sensor are combined to determine cuff-less blood pressure ([Paragraph 10]).

Regarding claim 18, LeBoeuf099 further teaches the wearable device of claim 10, wherein an electromyography (EMG) sensor is employed to detect non-vocal commands, including teeth clocks, tongue snaps, and jaw bone movements (different sounds of the subject are considered for measuring parameters of the subject, thus non-vocal commands [Paragraph 10]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (hereinafter LeBoeuf099) (US Patent Application Publication No. 2010/0217099) in view of Yang (US Patent Application Publication No. 2020/0090636) and further in view of Leboeuf et al. (hereinafter LeBoeuf837) (US Patent Application Publication No. 2015/0131837) and Walker et al. (US Patent Application Publication No. 2005/0010273).

Regarding claim 12, the combination of LeBoeuf099, Yang and LeBoeuf837 teaches all the limitations recited in claim 10.
However, the combination of LeBoeuf099, Yang and LeBoeuf837 does not explicitly mention wherein the polymer absorbing membrane is coated on a metal can portion of the IR temperature sensor.
Walker teaches, in a similar field of endeavor of medical systems, the following:
wherein the polymer absorbing membrane is coated on a metal can portion of the IR temperature sensor (in the disclosed system, a temperature sensor is coated by a polymer on a conductive layer (metal). Hence, a person having ordinary skills in the art would recognize that the polymer absorbing membrane in Yang is coated on the metal portion of the IR temperature sensor [Paragraph 36]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by LeBoeuf099) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) by positioning second humidity sensor of headphone section (as taught by Leboeuf837) by coating polymer on the IR temperature (as taught by Walker) for the purpose of properly monitoring the temperature of the subject (Walker – Paragraph 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633